Citation Nr: 1517307	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling for cervical strain, prior to March 1, 2013.

2.  Entitlement to an initial evaluation in excess of 30 percent disabling for lumbar strain, prior to March 1, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling right knee iliotibial band and patellofemoral syndrome (previously diagnosed as right knee strain), prior to March 1, 2013.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling left knee iliotibial band and patellofemoral syndrome (previously diagnosed as left knee strain), prior to March 1, 2013.

5.  Whether the reduction of the disability evaluation cervical strain from 20 percent to non-compensable, effective March 1, 2013, was proper.

6.  Whether the reduction of the disability evaluation lumbar strain from 30 percent to non-compensable, effective March 1, 2013, was proper.

7.  Whether the reduction of the disability evaluation right knee iliotibial band and patellofemoral syndrome (previously diagnosed as right knee strain) from 10 percent to non-compensable, effective March 1, 2013, was proper.

8.  Whether the reduction of the disability evaluation left knee iliotibial band and patellofemoral syndrome (previously diagnosed as left knee strain) from 10 percent to non-compensable, effective March 1, 2013, was proper.

9.  Entitlement to an evaluation in excess of 10 percent for cervical strain from June 27, 2013, to include the propriety of the reduction from 20 percent.

10.  Entitlement to an evaluation in excess of 10 percent for lumbar strain from June 27, 2013, to include the propriety of the reduction from 30 percent.

11.  Entitlement to an evaluation in excess of 10 percent for left knee iliotibial band and patellofemoral syndrome (previously diagnosed as left knee strain) from June 27, 2013.

12.  Entitlement to an evaluation in excess of 10 percent for right knee iliotibial band and patellofemoral syndrome (previously diagnosed as left knee strain) from June 27, 2013.

13.  Entitlement to service connection for a bladder/urinary disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from April 2008 to July 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran filed his claims for service connection in August 2011; however, his claim stems for a Joint Department of Defense (DOD) and VA Disability Evaluation pilot program.  See VA/DOD Joint Disability Evaluation Board Claim, VA Form 21-0819.  In the January 2012, decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran's claims for service connection of cervical strain, lumbar strain, left knee strain and right knee strain, assigning the compensable evaluations as outlined on the cover page of this decision.  

The Veteran was apparently unable to attend a VA examination scheduled in December 2011, and the AOJ utilized the findings of a November 2010 VA examination obtained in conjunction with the VA/DOD program in assigning the initial evaluations in the January 2012 rating decision.  However, the Veteran was  afforded VA examinations in June 2012.  Based upon the examination findings, in August 2012 the AOJ proposed reduction of each service-connected disability to non-compensable, effective March 1, 2013.  A December 2012 rating decision effectuated the proposed reductions.  The Veteran's attorney filed timely Notices of Disagreement (NODs) for each rating decision.  In an October 2013 Supplemental Statement of the Case (SSOC), the AOJ effectuated increased evaluations effective June 27, 2013, as outlined above.

It is noteworthy to the Board that the matter stems from the initial grants of service connection, and the evaluations are by all indication merely staged ratings, albeit down-staged ratings.  See e.g. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  Nevertheless, the AOJ has adjudicated the matter in accordance with 38 C.F.R. § 3.105(e).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for the service connected disabilities of the cervical spine, lumbar spine and knees.  He was last provided VA examinations in June 2013.  A review of those examination reports documents that, with respect to the back, they cite to a November 2012 VA MRI report.  However, a review of the claims file, particularly the records on the Virtual VA system, fails to disclose that the MRI report was associated with the claims file, although the examiner did review it.  A November 2012 VA patient education note refers to the MRI report, but does not list its contents.  Notably, the available VA records document treatment for the low back, neck and knees.  It thus appears that there are outstanding relevant VA records.  Therefore, an attempt should be made to obtain all of the Veteran's VA treatment records and associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also, in October 2013, VA obtained a medical opinion on the issue of entitlement to service connection for a bladder/urinary disability.  The examiner rendered a negative opinion, including as secondary to the service-connected low back disability.  In rendering the opinion, the examiner referred to private medical records reflecting urodynamics and cystoscopy results, noting that "the actual causation of [the Veteran's] urinary issues cannot be determined as no cystoscopy or urodynamics are provided ... ."
Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The October 2013 opinion is inadequate to decide the claim.  The examiner rendered negative opinions, but noted however that causation could not be determined in the absence of cystoscopy and urodynamics.  It thus appears, that the offered opinion was not rendered with sufficient information.  The Secretary must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Accordingly, the examination report must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim under the theory of secondary service connection.

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately November 27, 2012, and associate them therewith.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination to be conducted by a urologist to address the etiology of his claimed bladder disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

In regard to any assessed bladder/urinary conditions, the examiner's attention is directed to Veteran's complaints of incomplete urinary voiding and urgency.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that any assessed bladder/urinary condition either began in service or is related to service?

b)  If the examiner concludes that it is less likely than not that such was incurred or is otherwise attributable to service, the examiner is asked to address, whether it is it at least as likely as not (i.e. a 50 percent probability or greater) that that the Veteran's service-connected low back disability caused or aggravated any assessed bladder/urinary condition.  If the examiner finds aggravation, she or he should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, to include obtaining any VA examinations, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




